Citation Nr: 0630309	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 20 percent for diabetes mellitus.  

2.  Entitlement to an effective date earlier than September 
5, 2002, for the grant of service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's diabetes does not require regulation of 
activities.  

2.  The veteran's original claim for service connection for 
diabetes mellitus was received by VA on May 22, 1997.  The RO 
denied service connection in a November 1997 rating decision.  
The veteran appealed the RO decision and the Board denied 
service connection in a September 2000 decision.  The veteran 
did not continue the appeals process.  

3.  The veteran's most recent reopened claim for service 
connection was received by VA on September 5, 2003.  In April 
2004, the RO granted service connection for diabetes mellitus 
and assigned an effective date of September 5, 2002 pursuant 
to 38 C.F.R. § 3.114.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.120, 
Diagnostic Code (DC) 7913 (2006).

2.  The criteria for an effective date earlier than September 
5, 2002, for service connection for diabetes mellitus have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling under DC 7913, diabetes 
mellitus.  38 C.F.R. § 4.120.  

Under DC 7913, a 20 percent rating is warranted when the 
diabetes requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the diabetes requires insulin, a 
restricted diet, and regulation of activities.  

VA medical records show that the veteran has prescriptions 
for Metformin and Humulin, which are administered by 
injection.  The veteran underwent a VA diabetes examination 
in July 2004.  The examiner noted that the veteran strictly 
follows a diabetic diet.  Other VA treatment records show 
that the veteran adheres to a strict diet to control his 
diabetes.  

While the veteran does meet two criteria for a 40 percent 
evaluation (required insulin and a restricted diet), he does 
not meet the third criteria because he does not have to 
regulate his activities.  It is important for the veteran to 
understand that for the purposes of rating diabetes, 
"regulation of activities" means avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.120, 
DC 7913.  At the July 2004 VA examination, the physician 
noted that  there was no evidence of restrictions of any 
daily living activities due to diabetes mellitus, providing 
highly probative evidence against this claim.  

The veteran asserts that his activities are restricted due to 
diabetes mellitus, but there is no medical evidence of record 
to show that the veteran was advised to regulate his 
activities.  In fact, November 2003, June 2002, and December 
2001 VA treatment records show that the veteran was educated 
on diet, exercise, and weight control.  There is no medical 
evidence of record that recommends the veteran avoid 
strenuous occupational and recreational activities.  The 
Board finds that the post-service medical record, as a whole, 
provides evidence against this claim. 

The Board finds the facts and examination cited above to be 
entitled to great probative weight and provide, overall, 
highly probative evidence against the claim.  The Board finds 
that the veteran does not meet the criteria for a 40 percent 
evaluation under DC 7913.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for diabetes.  38 C.F.R. 
§ 4.3.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

However, as in this case, where compensation is awarded or 
increased pursuant to a liberalizing law, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed at the 
request of the veteran more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  

The veteran left service in June 1969 and filed a claim for 
service connection for diabetes in May 1997, several years 
after service.  In a November 1997 rating decision, the RO 
denied service connection.  The veteran appealed the 
decision, and in a September 2000 decision, the Board denied 
service connection.  The veteran did not continue the appeals 
process.  

On September 5, 2003, the veteran reopened his claim for 
service connection for diabetes.  He contends that he had a 
diagnosis of diabetes mellitus as early as the 1970s and that 
he filed his original claim for service connection then.  
There is no record of such a claim in the veteran's claims 
folder.  The date of receipt of the veteran's original claim 
for service connection is May 22, 1997.  

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. 
§ 1116, VA, in 2000, requested that the National Academy of 
Science (NAS) assess whether there was a connection between 
exposure to Agent Orange and the subsequent development of 
diabetes mellitus.  

After the NAS issued its report concluding that such 
connection appeared to exist, VA, in May 2001, published 
notice of a final rule in the Federal Register amending 38 
C.F.R. § 3.309(e) to allow presumptive service connection for 
diabetes mellitus with an effective date of July 9, 2001.  
See 66 Fed. Reg. 23,166-69 (May 8, 2001).  

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for diabetes mellitus.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation such as the 
amendment to 38 C.F.R. § 3.309(e), the award may not be made 
effective any earlier than the effective date of the 
liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption, May 8, 2001.

However, VA published a regulation, effective September 24, 
2003, governing effective dates for claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, such as diabetes mellitus, and 
affected by the line of Nehmer cases.  See Nehmer v. U.S. 
Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. U.S. Veterans' Admin., 32 F. Supp. 2d 1175 (N. 
D. Cal. 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This regulation 
applies to claims for disability compensation for the covered 
herbicide disease that were either pending before VA on May 
3, 1989, or were received by VA between that date and 
September 24, 2003.  

The veteran's claim falls into this category because his 
original claim of service connection was received on May 22, 
1997, which was before the presumption of service connection 
for diabetes mellitus was established on May 8, 2001.  

The veteran is a Nehmer class member, which is defined by 
38 C.F.R. § 3.816(b)(1) as a Vietnam veteran who has a 
covered herbicide disease.  Additionally, his original claim 
for service connection was received on May 22, 1997, which 
was  before the effective date of the regulation establishing 
a presumption of service connection for diabetes mellitus.  
See 38 C.F.R. § 3.816(c)(2).  Therefore, the effective date 
of the award of service connection shall be assigned as 
specified in 38 C.F.R. § 3.816(c)(2) without regard to the 
provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  
38 C.F.R. § 3.816(e).  Consequently, the effective date for 
the veteran's claim shall be May 22, 1997, the date the 
original service connection claim was received by VA.  To 
this extent, the appeal is granted.  38 C.F.R. § 3.816(c)(2).  

There is no basis to grant the claim beyond the date of the 
first claim.  The pertinent facts are not in dispute, and the 
law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive 
in this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  There is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2003, as well as information provided in 
the May 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the May 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
September 2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the September 2003 VCAA 
notice and the April 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 
 
The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
an increased rating and earlier effective date are being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial disability evaluation greater than 20 percent for 
diabetes mellitus is denied.  

An effective date of May 22, 1997, for the award of service 
connection for diabetes mellitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


